TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00294-CV



                                   Sergio Gardea, Appellant

                                                v.

      GMAC Mortgage, LLC Successor by Merger to GMAC Mortgage Corporation,
                      Its Successor and/or Assigns, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 12-1552-CC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Sergio Gardea has filed a notice of bankruptcy. See Tex. R. App. P.

8.1. We therefore suspend this appeal until a party files a motion to reinstate or a motion to

sever. See Tex. R. App. P. 8.2, 8.3. Appellant is ordered to inform this Court of the resolution

of the bankruptcy proceeding or some other event that would allow this appeal to be reinstated.

Should appellant fail to provide such notice, the appeal will be subject to dismissal for want of

prosecution on this Court’s or another party’s motion. See Tex. R. App. P. 42.3(b), (c).



                                     __________________________________________

                                     Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Bankruptcy

Filed: October 25, 2013